Mr. JUSTICE CREBS delivered the opinion of the court: The parties here involved were divorced by a decree of the Circuit Court of St. Clair County on April 25, 1972. On September 21, 1973, plaintiff filed a petition to modify the decree as to alimony and child support. After hearing evidence, on April 4, 1974, the Circuit Court of St. Clair County entered an order increasing the amount of alimony and child support. Defendant has appealed, claiming there was no basis for the increase. Plaintiff has cross-appealed, claiming that the amount of the increase was insufficient. Defendant contends that there was not enough change of conditions shown to justify a modification of the prior decree, nor was there any basis for increasing the amount. Plaintiff contends that the evidence justifies a more substantial increase. The evidence as to changed circumstances was as follows: At the time of the divorce plaintiff was a full-time clerk-typist with the Kaskaskia Library System. Subsequently the Kaskaskia Library System moved from Belleville to Smithton. Plaintiff testified that due to the move and other circumstances she was forced to terminate this employment, and she is now working part time at approximately one-fourth her former salary. She also testified that as the children were now older their clothing and school expenses were higher. She further testified to higher expenses due to inflation; however, such higher expenses also apply to defendant. There was a conflict in the evidence as to defendant’s earnings, but there was a reasonable basis for the trial court to find that actual earnings for at least 1 year had been considerably above the amount estimated at the time of the divorce. Without further detailing the evidence, we find that there was a sufficient showing of change of circumstances to warrant a modification of the amount of payments. We also find that the amounts fixed are reasonable under all the circumstances. Finding no merit in either the appeal or the cross-appeal, the judgment of the Circuit Court of St. Clair County is affirmed. G. MORAN, P. J., and EBERSPACHER, J., concur.